Please mNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 09/17/2021 in which claims 01-30 are pending ready for examination.
Allowable Subject Matter
Claims 1-30 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a system for visualization of a light-deficient environment, the system comprising, an endoscope, an emitter for emitting pulses of electromagnetic radiation for providing illumination in the light-deficient environment;
 an image sensor comprising an pixel array for sensing reflected electromagnetic radiation; and 
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames; 
wherein the pulses of electromagnetic radiation emitted by the emitter comprise a pulse of visible electromagnetic radiation and a pulse in a laser mapping pattern; and

The closest prior art, Margalith et al (US 2011/0228116 A1) discloses a spectral imaging system for collecting spectral information of a two dimensional heterogeneous objects while in motion relative to the imaging system without the use of a spectrograph, filters or any dispersive optics. Margalith does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 1; therefore, it will not be proper to combine this prior art with another because there will be no teaching, suggestion, or motivation to combine the references.
Claims 2-30 are allowed due to their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s argument, see amendments, filed 09/17/2021, with respect to claims 1-30 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejection of claims 1-30 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886